 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Steel Line Co. and Local No. 527, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case7-CA- 17204May 7, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge filed on December 20, 1979, byLocal No. 527, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called the Union, and dulyserved on American Steel Line Co., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 7, issued a complaint on January 9,1980,1 against Respondent, alleging that Respond-ent had engaged in and was engaging in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge and complaint andnotice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September11, 1979, following a Board election in Case 7-RC-15453, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;2and that, commencing on or about October29, 1979, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so.In a letter to the Regional Director for Region 7,dated January 15, Respondent's general managerstated, inter alia, "When the Labor Board canprove to me that the teamsters are not habitualcriminals, I will negotiate a contract. I would likethe Labor Board and the Teamsters to take me tocourt, so I can show the [un-American and crimi-All dates herein are in 1980, unless otherwise indicated.2 On April 7 and 15, pursuant to administrative request by the Board,the Region filed with the Board the documents comprising the record inthe representation proceeding, Case 7-RC 15453. The Region indicatedin its submissions that parties to the case had also been served by certifiedmail with copies of the above-mentioned documents.Official notice is taken of this record as the term "record" is defined inSees. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8,as amended See LTV Electrosystemi, Inc., 166 NL.RI½ 938 (1967), enfd388 F.2d 683 (4th Cir. 1968); Golden .4ge Beverage Co., 167 NLRB 151(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Interlypte Co. v. Penelo, 269F Supp. 573 (D.C Va 1967); Follett Corp., 164 NLRB 378 (1967)., enfd.397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as mended.249 NLRB No. 53nal] way the Teamsters operate in the UnitedStates of America." In response to this communica-tion, in a letter dated January 23, the Regional Di-rector informed Respondent that the RegionalOffice was uncertain as to whether the aforemen-tioned letter was intended to constitute Respond-ent's answer to the complaint and, if such were thecase, the Regional Office wished to be so notifiedin writing. Further, Respondent was advised thatits January 15 letter did not comply with Sections102.20 and 102.21 of the Board's Rules and Regula-tions, regarding a proper answer. The Regional Di-rector then extended the date for submission ofsuch an answer to February 4. In an affidavit datedFebruary 6, the Regional Director asserted that, asof that date, no correspondence had been receivedfrom Respondent other than the January 15 letterand, thus, no proper answer had been filed.Thereafter, on February 11, counsel for the Gen-eral Counsel filed directly with the Board a Motionfor Summary Judgment based on Respondent's fail-ure to file a proper answer as of the date of itsmotion under the Board's Rules and Regulationsset out above. Subsequently, on February 20, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted, stating that a responseshould be filed by March 5. Respondent did notfile a response to the Notice To Show Cause and,therefore, the allegations of the Motion for Sum-mary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall be AMERICAN STEEL LINE CO.381so found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that, unless ananswer is filed to the complaint within 10 daysfrom the service thereof, "all of the allegations inthe Complaint shall be deemed to be admitted to betrue and may be so found by the Board." As out-lined above and as set out in the uncontroverted al-legations of the Motion for Summary Judgment,Respondent replied to the complaint by a letter inwhich it stated that it would not negotiate with theUnion until it was satisfied that the Teamsters "arenot habitual criminals," and in which it requestedto be taken to court to show just that. Respondentwas informed by the Regional Director that itsletter did not comply with the Board's rules re-garding valid answers, and that it should notify theRegional Office if it wished the aforementionedletter to constitute its answer. In addition, the Re-gional Director extended the time for submission ofa proper answer to February 4. However, no fur-ther communication was received from Respond-ent. Assuming, arguendo, that the letter was intend-ed to be an answer to the complaint, it is improperunder Section 102.20 of the Rules and Regulations,because it does not specifically admit, deny, or ex-plain each of the facts alleged in the complaint.Therefore, as Respondent has not filed an answeracceptable under the Board's Rules and Regula-tions within 10 days from the service of the com-plaint, or within the extended time afforded it bythe Regional Director, and as no good cause for itsfailure to do so has been shown, in accordancewith the rule set forth above, the allegations of thecomplaint are deemed to be admitted to be trueand are so found to be true. Accordingly, we grantthe General Counsel's Motion for Summary Judg-ment.On the basis of the entire record, the Boardmakes the following:Findings of FactI. THE BUSINESS OF RESPONDENTRespondent American Steel Line Co., an individ-ual proprietorship, at all times material herein, hasmaintained an office and a place of business at 210East Broadway Avenue, Muskegon Heights, Michi-gan, the only facility of Respondent involvedherein. Respondent is, and has been at all times ma-terial herein, engaged in the fabrication and nonre-tail sale of steel. During the year ending December31, 1979, a representative period, Respondent pur-chased and caused to be transported and deliveredto its Muskegon Heights facility, directly frompoints located outside the State of Michigan, steeland other goods and materials valued in excess of$50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal No. 527, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees employed by Respondent at itsfacility located at 210 East Broadway Avenue,Muskegon Heights, Michigan; but excludingall office clerical employees, truckdrivers,guards and supervisors as defined in the Act.2. The certificationOn August 13, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 7, designated the Unionas their representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on September 11, 1979,and the Union continues to be such exclusive rep-resentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 29, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 29, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-AMERICAN STEEL LINE CO. 381 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceOctober 29, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:Conclusions of Law1. American Steel Line Co. is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local No. 527, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. All employees employed by Respondent at itsfacility located at 210 East Broadway Avenue,Muskegon Heights, Michigan; but excluding alloffice clerical employees, truckdrivers, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. Since September 11, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 29, 1979, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,American Steel Line Co., Muskegon Heights,Michigan, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local No. 527, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All employees employed by Respondent at itsfacility located at 210 East Broadway Avenue,Muskegon Heights, Michigan; but excludingall office clerical employees, truckdrivers,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act. AMERICAN STEEL LINE CO.3832. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Muskegon Heights, Michigan, fa-cility copies of the attached notice marked "Ap-pendix."3Copies of said notice, on forms providedby the Regional Director for Region 7, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of appeals enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local No. 527, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All employees employed by the Employerat its facility located at 210 East BroadwayAvenue, Muskegon Heights, Michigan; butexcluding all office clerical employees,truckdrivers, guards and supervisors as de-fined in the Act.AMERICAN STEEL LINE Co.AMERICAN STEEL LINE CO. 383